74 F.2d 1015 (1935)
Guy T. HELVERING, Commissioner of Internal Revenue, Petitioner,
v.
COMMERCIAL INVESTMENT TRUST CORPORATION, Respondent.
COMMERCIAL INVESTMENT TRUST CORPORATION, Petitioner,
v.
Guy T. HELVERING, Commissioner of Internal Revenue, Respondent.
No. 26.
Circuit Court of Appeals, Second Circuit.
January 7, 1935.
*1016 Bernhard Knollenberg and Harry J. Rudick, both of New York City (Lord, Day & Lord, of New York City, of counsel), for taxpayer.
Frank J. Wideman, Asst. Atty. Gen., Sewall Key and John G. Remey, Sp. Assts. to Atty. Gen., for respondent.
Before MANTON, L. HAND, and CHASE, Circuit Judges.
PER CURIAM.
Decision affirmed.